Case: 15-14319    Date Filed: 11/21/2016      Page: 1 of 4


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14319
                          ________________________

                       D.C. Docket No. 1:12-cv-24358-JLK


JOE GORDILS,
FRANCISCO RAMOS,
BEYMAR SABOGAL,
PEDRO P. SOSA,
and all others similarly situated under 29 U.S.C. 216(B),
RIDER MORALES,

                                                            Plaintiffs – Appellants,
CHRISTIAN R. DIAZ, et al.,
                                                            Plaintiffs,
LAZARO PONTON,
                                                            Plaintiff – Counter
                                                            Defendant,

                                      versus

OCEAN DRIVE LIMOUSINES, INC.,
OCEAN DRIVE LIMOUSINES, INC. SO. FLA.,
RICHARD BENNETTI,
MELISSA BENNETTI,

                                                            Defendants - Counter
                                                            Claimants – Appellees.
               Case: 15-14319       Date Filed: 11/21/2016     Page: 2 of 4


                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (November 21, 2016)



Before MARCUS and BLACK, Circuit Judges, and COHEN,* District Judge.

PER CURIAM:

       Joe Gordils, Francisco Ramos, Beymar Sabogal, Rider Morales, and Pedro

P. Sosa (Appellants) appeal two issues in their Fair Labor Standards Act (FLSA)

case after a jury determined their employer, Ocean Drive Limousines, Inc. (Ocean

Drive) had not violated minimum wage or overtime laws, but then went on to

award damages for unpaid overtime. Appellants do not appeal the inconsistent

verdict, but assert (1) the trial court abused its discretion in failing to give a

requested jury instruction on cost reimbursement, and (2) the trial court erred in

failing to award liquidated damages on the amount of their award for overtime

wages.

       “We review only for an abuse of discretion a district court’s refusal to give a

requested jury instruction.” Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d
1299, 1309 (11th Cir. 2013) (quotations omitted). “In refusing to give a requested


       * Honorable Mark Howard Cohen, United States District Judge, for the Northern District
of Georgia, sitting by designation.
                                              2
               Case: 15-14319     Date Filed: 11/21/2016    Page: 3 of 4


jury instruction, ‘[a]n abuse of discretion is committed only when (1) the requested

instruction correctly stated the law, (2) the instruction dealt with an issue properly

before the jury, and (3) the failure to give the instruction resulted in prejudicial

harm to the requesting party.’” Id. (quotations omitted). The failure to give the

cost reimbursement instruction did not result in prejudicial harm to Appellants.

The jury heard argument that Appellants’ fuel and cleaning costs should be

considered in calculating minimum wage and overtime owed during both opening

and closing arguments, and Appellants testified regarding their fuel and cleaning

costs. The jury was aware that Appellants’ calculation of minimum wage and

overtime took into account the drivers paying their own fuel and cleaning costs.

Thus, the failure to give a specific instruction on cost reimbursement did not result

in prejudicial harm to Appellants. The district court did not abuse its discretion in

failing to give the requested instruction.

      We review a district court’s decision to award liquidated damages under the

FLSA for an abuse of discretion. Rodriguez v. Farm Stores Grocery, Inc., 518
F.3d 1259, 1272 (11th Cir. 2008). The district court did not abuse its discretion in

refusing to award liquidated damages for two independent reasons. First, the jury

found that Ocean Drive had not failed to pay the drivers minimum wages or

overtime as “required by law.” This finding was never contested. There was thus




                                             3
               Case: 15-14319     Date Filed: 11/21/2016    Page: 4 of 4


no violation of the FLSA that necessitated the imposition of liquidated damages

and the district court did not abuse its discretion in so finding.

      Moreover, Melissa Bennetti testified that Ocean Drive had been audited by

the Department of Labor, and no overtime violations were found. Only later did

Ocean Drive discover that some overtime wages were owed the drivers, and they

admitted certain amounts were owed. Ocean Drive met its burden of proving its

entitlement to the safe harbor provision, as the omission giving rise to the action

was made in good faith and Ocean Drive had reasonable grounds for believing it

was not violating overtime laws. See id. at 1272-73; Joiner v. City of Macon, 814
F.2d 1537, 1539 (11th Cir. 1987).

      AFFIRMED.




                                           4